DOWDELL, J.
The first and third pleas, to which demurrers were interposed by plaintiff and overruled by the court, set'up the illegality of the consideration of the notes sued on. These pleas aver that the notes were given in consideration of an agreement and promise made by the payee not to prosecute the principal maker of said notes, viz., one Caldwell, for the embezzlement by him. of $650 from the Standard Building & Loan Association, of Montgomery, Ala., in the employment of which company he was engaged as a bookkeeper. It is further shown by said pleas that the payee Guaranty Company was security upon the employment bond of said Caldwell at the time of said embezzlement by him, and as such surety paid to said Building & Loan Association the said sum so embezzled.
That there was an implied contract under -the law on the part of Caldwell to pay to said Guaranty Company th e amount so paid by it to the Building & Loan Association for his said default, there can-be no- doubt, *661and that upon such implied contract a right of action existed and a recovery could be had by the Guaranty Company against said Caldwell is equally clear, but that is not the contract here sued upon. The contract sued upon is an' express contract, made by said Caldwell together with the defendants as his sureties, which is based upon a consideration which is, at- least, in part, illegal. It is contended by counsel for appellant that the only difference between the contract implied by law and the express contract sued upon is one of evidence. In this contention appellant’s counsel is mistaken. The express contract, besides carrying with it the obligation of the defendants as sureties,, also provides for a waiver of exemptions, neither of which existed in the implied contract. The plaintiff, in his action, relies wholly upon the express contract, and upon it he must stand or fall without any regard to the implied contract which the law raised up between plaintiff and the principal debtor out of the circumstances of the default and embezzlement. It is a well settled principle of law that a consideration in pant illegal will avoid the. entire contract-. — 1 Brick. Dig. 382, § 116, and cases there cited.
The fact that there was a contractual relation existing between ’Caldwell and the Guaranty Company, by virtue of the latter’s suretyship upon a bond for the faithful performance of duty by Caldwell to his employer, the Standard Building & Loan Association, cannot vary the principle laid down in the authorities above cited, or purge the contract of the illegally of consideration. When the Guaranty Company paid the amount of the default, to the Loan Company, it then occupied the same relation to the embezzler, as to an implied promise by him to refund, as existed between the embezzler and the Loan Company from whom he embezzled the funds, before said Guaranty Company settled the defalcation. It is the promise, as an inducement to the contract sued upon, that the payee will abstain from criminal prosecution of the principal maker, that taints the consideration of the note; being opposed to public policy and offensive to the law. — Moog v. Strang, 69 Ala. 98; Wynne v. Whisenant, 37 Ala. 46; Milton v. Haden, 32 Ala. 30.
*662The case of Bibb v. Hitchcock, 49 Ala. 468, is cited as an authority in support of the appellant’s contention here, and as being directly in point. The facts in that case are not the same as the facts here; but in so far as any principle of law there stated, bearing upon the question here under consideration, is opposed to the views expressed by us above, we decline to follow it. Moreover, it may be suggested that what was said in Bibb v. Hitchcock, relating to the consideration of the contract was unnecessary to. the decision of that case, as the court very properly for other reasons there stated, held the bill to be without equity.
It has been several times decided by this court that the proper measure of proof necessary to a verdict in civil cas.es is that the jury shall be reasonably satisfied from the evidence. 'Charge No. 1, requested by the plaintiff, was in its tendency misleading, in that it was calculated to impress upon the jury that a greater measure of proof was necessary than that laid down in the above rule.
Charge No. 3, requested by the plaintiff, and which was refused, was likewise calculated to mislead. Besides, it excluded from consideration by the jury 'all the evidence in the case except that of the agreement between the plaintiff and the defendant. Although the agreement, if taken alone, should be equally capable of two constructions, one legal and the other criminal, the jury would not be bound under the law to adopt the former rather than the latter construction, if other evidence in the case tended to show illegality in said agreement.
There appearing no error in the rulings of the court, the judgment of the court below is affirmed.